Citation Nr: 0528486	
Decision Date: 10/24/05    Archive Date: 11/01/05

DOCKET NO.  04-09 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in 
Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for diabetes mellitus.

2.  Entitlement to service connection for a heart disorder, 
claimed as coronary artery disease and congestive heart 
failure, to include as due to in-service herbicide exposure, 
and to include as due to service-connected diabetes mellitus.

3.  Entitlement to service connection for peripheral vascular 
disease of the right and left lower extremities, claimed as 
blood clots, to include as due to in-service herbicide 
exposure, and to include as due to service-connected diabetes 
mellitus.

4.  Entitlement to service connection for peripheral 
neuropathy of both upper and lower extremities, to include as 
due to in-service herbicide exposure, and to include as due 
to service-connected diabetes mellitus.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Dillon, Counsel


INTRODUCTION

The veteran served on active duty from December 1964 to 
February 1969.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Medical & Regional 
Office Center (RO) in Wichita, Kansas.  In September 2003, 
the RO denied entitlement to service connection for, among 
other things, a heart disorder, hypertension, peripheral 
vascular disease, and peripheral neuropathy.  At that time, 
the RO also granted entitlement to service connection for 
diabetes mellitus and assigned an initial 10 percent rating, 
effective December 30, 2001.  In January 2004, the RO 
assigned an initial 20 percent rating for diabetes mellitus; 
this issue, however, remains on appeal.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993) (holding that a veteran is presumed 
to be seeking maximum benefit).      


The issues of entitlement to service connection for 
peripheral neuropathy and hypertension, to include as due to 
in-service herbicide exposure, and to include as secondary to 
service-connected diabetes mellitus, is remanded to the 
Appeals Management Center in Washington, DC.   


FINDINGS OF FACT

1.  The veteran's diabetes mellitus requires treatment 
consisting of no more than oral hypoglycemic agents and 
restricted diet.

2.  The veteran's current heart disability is not shown to be 
related to his military service, including as due to 
herbicide exposure, is not shown to have been caused or 
aggravated by service-connected diabetes mellitus, and heart 
disease is not shown by the evidence within one year from 
date of separation from service.

3.  The veteran's current peripheral vascular disability is 
not shown to be related to his military service, including as 
due to herbicide exposure, is not shown to have been caused 
or aggravated by service-connected diabetes mellitus, and 
vascular disease is not shown by the evidence within one year 
from date of separation from service.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 
percent for diabetes mellitus have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.119, 
Diagnostic Code 7913 (2005).

2.  A heart disorder, claimed as coronary artery disease and 
congestive heart failure, was not incurred in or aggravated 
by active military service, nor can it be presumed to have 
been so incurred, and is not proximately due to a service-
connected disorder.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116, 5103A, 5107(West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2005).

3.  Peripheral vascular disease of the right and left lower 
extremities, claimed as blood clots, was not incurred in or 
aggravated by active military service, nor can it be presumed 
to have been so incurred, and is not proximately due to a 
service-connected disorder.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1116, 5103A, 5107(West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, VA notified the veteran by a 
letter dated in April 2003 that VA would obtain all relevant 
evidence in the custody of a Federal department or agency.  
He was advised that it was his responsibility to either send 
medical treatment records from his private physician 
regarding treatment for his claimed disabilities, or to 
provide a properly executed release so that VA could request 
the records for him.  

In this case, the claim for a higher initial rating for 
diabetes mellitus was received in a notice of disagreement 
after the September 2003 grant of service connection for 
diabetes mellitus.  The April 2003 development letter 
addressing entitlement to service connection therefore 
satisfies VA's duty to notify with respect to the claim for a 
higher initial rating for diabetes mellitus.  VAOPGCPREC 8-03 
(2003), 69 Fed. Reg. 25180 (2004).  Accordingly, the duty to 
notify the veteran of necessary evidence and of 
responsibility for obtaining or presenting that evidence has 
been fulfilled.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(a), (d); 38 C.F.R. § 3.159(c), (d).  The 
record contains the veteran's service medical records, post-
service medical records, and the reports from VA examinations 
dated in September 2003.  There are no identified, 
outstanding records requiring further development.  

An award notice from the Social Security Administration (SSA) 
states the veteran became disabled as of October 2002 for the 
purpose of Social Security disability benefits, but it is 
unnecessary in this case to obtain evidence from the SSA.  
The record does not suggest and the veteran does not contend 
that evidence from this Federal agency would be relevant to 
the claims, i.e., that it would include an opinion regarding 
the etiology of the veteran's claimed heart and vascular 
disabilities.  Furthermore, SSA records tend to address the 
current level of impairment, and an SSA transmittal sheet 
indicates the two primary disabilities as determined by SSA 
were peripheral vascular disease and Parkinson's disease.  
Although the evaluation of diabetes mellitus extends to the 
initial rating assigned upon awarding service connection, the 
veteran testified, as discussed below, that he does not have 
a history of treatment consistent with the requirements for a 
higher rating; therefore, there is no reasonable possibility 
these Federal records would assist in substantiating the 
claim for a higher initial rating for diabetes mellitus.    

The September 2003 VA examination reports address whether the 
veteran's claimed heart and vascular disabilities are related 
to a service-connected disability, but the examination 
reports do not discuss whether the claimed disabilities are 
otherwise related to service.  A remand for an opinion in 
this regard is unnecessary because there is no competent 
evidence the veteran experienced an event, injury, or disease 
in service associated with a current heart or vascular 
disability.  See 38 C.F.R. § 3.159(c); Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003); Charles v. Principi, 16 Vet. App. 
370 (2002).

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

II.  Analysis

Diabetes

The appeal being from the initial rating assigned upon 
awarding service connection, the entire body of evidence is 
for equal consideration, and it is necessary to determine 
whether the veteran has at any time since his original claim 
met the requirements for a higher disability rating.  
Fenderson v. West, 12 Vet. App. 119 (1999).

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2005).  The veteran's entire history is 
reviewed when making a disability evaluation.  38 C.F.R. 
§ 4.1 (2005).

The veteran's diabetes mellitus is rated according to the 
provisions provided in 38 C.F.R. § 4.119, Diagnostic Code 
7913.  Under Diagnostic Code 7913, a 20 percent rating 
requires insulin and a restricted diet, or oral hypoglycemic 
agent and restricted diet.  A 40 percent rating is warranted 
when the disease requires the taking of insulin, a restricted 
diet, and regulation of activities.  A 60 percent rating 
requires the taking of insulin, a restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year, or twice a month visits to a diabetic care 
provider, plus complications that would not be compensable if 
separately evaluated.  A 100 percent rating for diabetes 
mellitus requires more than one daily injection of insulin, 
restricted diet, and regulation of activities, to include 
avoidance of strenuous occupational and recreational 
activities, with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength, or complications 
that would be compensable if separately evaluated.  Note 1 to 
this code section instructs that compensable complications of 
diabetes are to be evaluated separately unless they are part 
of the criteria used to support a 100 percent evaluation.  
See 38 C.F.R. § 4.119, Diagnostic Code 7913, Note 1.

At a September 2003 VA examination for diabetes, the veteran 
denied ketoacidosis or hypoglycemic reactions requiring 
hospitalization.  While the veteran was reportedly on a 
restricted diet, low in fat and calories, there was no 
restriction of activities.  Prescribed medications included 
an oral hypoglycemic agent, but not insulin. 

The veteran testified in September 2005 before the Board that 
his diabetes mellitus required a restrictive diet and oral 
medication, but he indicated it does not require a 
restriction of activities or the need for insulin.  He added 
that although he experienced dizziness, he had never been 
hospitalized due to his diabetes and he had never had a 
hypoglycemic reaction.  He noted that he was referred to a 
dietician and placed on oral medication for his diabetes soon 
after his 1985 diagnosis.  

In sum, the competent evidence establishes the veteran's 
diabetes mellitus requires a restricted diet and an oral 
hypoglycemic agent, consistent with a 20 percent rating.  The 
next higher rating of 40 percent requires the use of insulin 
and a restriction of activities, neither of which is 
necessitated by the veteran's diabetes mellitus.

In this case, the RO granted service connection and 
originally assigned a 10 percent evaluation for diabetes 
mellitus, one year prior to the date of receipt of the 
veteran's claim for entitlement to service connection for 
diabetes mellitus, December 30, 2001.  Subsequent to this 
decision, the RO granted a 20 percent disability rating, 
effective as of December 30, 2001.  After review of the 
evidence, there is no medical evidence of record that would 
support a rating in excess of 20 percent for the disability 
at issue at any time subsequent to the day following December 
30, 2001.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102, 4.3 (2005).  The preponderance is against 
the veteran's claim, and therefore, an initial rating in 
excess of 20 percent is not warranted for diabetes mellitus.   

Cardiovascular disorders

The law provides that service connection may be established 
for chronic disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Pertinent regulations provide for a 
grant of secondary service connection where a disability is 
determined to be proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310.  
Establishing service connection on a secondary basis requires 
evidence sufficient to show that a current disability exists 
and that the current disability was either caused by or 
aggravated by a service-connected disability.  38 C.F.R. 
§ 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The medical evidence of record demonstrates the veteran 
currently has coronary artery disease, congestive heart 
failure, and peripheral vascular disease.  The evidentiary 
record, however, does not show that these current 
disabilities are related to service.

The service medical records are absent for any complaints or 
findings consistent with heart or vascular disorders.  The 
service treatment records include no reference to heart or 
vascular abnormalities, and on separation examination in 
December 1968, clinical evaluation of the heart and vascular 
system revealed no abnormalities.  A history of heart or 
vascular problems was also denied in a report of medical 
history completed in conjunction with the separation 
examination.   

The veteran testified before the Board in 2005, that he 
experienced a myocardial infarction in 1990, which led to his 
subsequent diagnosis and treatment for coronary artery 
disease and congestive heart failure.  With respect to the 
vascular disease affecting the lower extremities, he 
testified that it began in July 1999.  The post-service 
treatment records are consistent with the veteran's 
testimony.  

The veteran has never asserted his heart and vascular 
disorders began in service; his primary contention is that 
they are secondary to diabetes mellitus.  Neither the Board 
nor laypersons can render opinions requiring medical 
expertise.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).   

A September 2003 VA examiner opined that peripheral vascular 
disease was "not as likely as not related to diabetes 
mellitus but is as likely as not related to tobaccoism and 
hyperlipidemia."  The same examiner opined that 

[d]ue to a history of dyslipidemia and 
excessive use of tobacco, it is 
determined that it is not as likely as 
not that the coronary artery disease is a 
direct result of the diabetes mellitus.  
It is therefore concluded that the 
coronary artery disease is more than 
likely a direct result of a long history 
of tobaccoism and dyslipidemia.


The Board attaches significant probative value to this 
opinion as it was made after review of the claims file and 
was thorough insofar as it provides an explanation for the 
etiology of the claimed disabilities.  See Prejean v. West, 
13 Vet. App. 444, 448-9 (2000) (holding that factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness 
and detail of the opinion).

In January 2005, the veteran's treating physician, B. M., 
M.D., stated that "almost all vascular . . . conditions may 
have some relationship to diabetes.  I have no idea which 
preceded which.  Certainly, you do have a number of other 
factors that have been aggravating factors for your vascular 
disease."  The Board lends no probative value to this 
opinion because the weight of a medical opinion is diminished 
where an opinion, such as this one, is ambivalent.  See Sklar 
v. Brown, 5 Vet. App. 140 (1993); Gabrielson v. Brown, 7 Vet. 
App. 36 (1994).

Citing medical reference materials, the veteran argues that 
dyslipidemia and hyperlipidemia are characteristics of 
diabetes mellitus and that since the veteran's heart and 
vascular disabilities have been attributed to hyperlipidemia 
and/or dyslipidemia by the September 2003 VA examiner, 
service connection is warranted.  Health professionals, 
however, are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis or opinion.  Cohen 
v. Brown, 10 Vet. App. 128 (1997).  In this case, the VA 
examiner knew of the presence of hyperlipidemia/dyslipidemia 
and had the opportunity to render such an opinion but 
concluded that the cardiovascular disorders were not related 
to the service-connected diabetes mellitus.

The veteran served in the Republic of Vietnam between January 
9, 1962, and May 7, 1975.  He is therefore presumed to have 
been exposed to an herbicide.  38 U.S.C.A. § 1116(f).  VA 
regulations provide that, if a veteran was exposed to an 
herbicide agent (Agent Orange) during active service, 
presumptive service connection is warranted for the following 
disorders: chloracne or other acneform disease consistent 
with chloracne; type 2 diabetes; Hodgkin's disease; Chronic 
lymphocytic leukemia (CLL); multiple myeloma; Non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); and, soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  Presumptive service connection 
for these disorders as a result of Agent Orange exposure is 
warranted if the requirements of Sec. 3.307(a)(6) are met.  
38 C.F.R. § 3.309(e).

VA has determined that a presumption of service connection 
based on exposure to herbicides used in the Republic of 
Vietnam during the Vietnam era is not warranted for 
circulatory disorders and any other condition for which VA 
has not specifically determined a presumption of service 
connection is warranted.  See Notice, 68 Fed. Reg. 27630 - 
27641 (May 20, 2003); see also Notice, 67 Fed. Reg. 42600 
(June 24, 2002); Notice, 66 Fed. Reg. 2376 (Jan. 11, 2001); 
Notice, 64 Fed. Reg. 59232 (November. 2, 1999).  
Consequently, the veteran's presumed exposure to herbicide 
agents in service does not provide a basis for service 
connection.

Finally, in the case of cardiovascular disease, service 
connection may be granted if such disease is manifested to a 
compensable degree within one year following separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 113; 38 C.F.R. §§ 3.307, 
3.309.  As noted above, the competent evidence shows heart 
disease had its onset many years after service; therefore, 
service connection on this basis is also unwarranted.  See 
also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(holding that the passage of many years between discharge 
from active service and the medical documentation of a 
claimed disability is evidence against a claim of service 
connection).  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102, 4.3.  As the preponderance is against the 
veteran's claims of entitlement to service connection for a 
heart disorder and peripheral vascular disease, service 
connection for these disorders is not warranted.

   

	(CONTINUED ON NEXT PAGE)


ORDER

An initial rating in excess of 20 percent for diabetes 
mellitus is denied.

Service connection for a heart disorder, claimed as coronary 
artery disease and congestive heart failure, to include as 
due to herbicide exposure, and to include as secondary to 
service-connected diabetes mellitus, is denied.

Service connection for peripheral vascular disease of the 
right and left lower extremities, claimed as blood clots, to 
include as due to herbicide exposure, and to include as 
secondary to service-connected diabetes mellitus, is denied.


REMAND

The medical evidence is in conflict as to whether the veteran 
currently has peripheral neuropathy.  Accordingly, an opinion 
as to the current diagnosis for the symptoms of the upper and 
lower extremities is necessary prior to the final VA decision 
on this claim.  

In September 2003, the RO denied entitlement to service 
connection for hypertension, to include as due to service-
connected diabetes mellitus.  In October 2003, the veteran 
submitted a notice of disagreement with several issues, 
including the hypertension issue.  However, a statement of 
the case has not been issued.  While it is true that the 
veteran has not submitted a timely substantive appeal, the 
Board is obligated to remand this issue to the RO for the 
issuance of a statement of the case and notification of 
appellate rights.  Manlincon v. West, 12 Vet. App. 238 
(1999).  

Accordingly, these issues are remanded for the following 
actions:

1.  The veteran must be afforded the 
appropriate VA examination to determine 
the etiology of any peripheral neuropathy 
found.  All pertinent symptomatology and 
findings should be reported in detail.  
Any indicated diagnostic tests and 
studies should be accomplished.  The 
claims file must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  Following a review 
of the service and postservice medical 
records, the examiner must state whether 
any diagnosed peripheral neuropathy is 
related to the veteran's active duty 
service, to include as due to exposure to 
herbicides.  The examiner must also state 
whether any diagnosed peripheral 
neuropathy is due to or aggravated by any 
service-connected disorder, to include 
diabetes mellitus.  A complete rationale 
for all opinions should be provided.  The 
report prepared should be typed.

2.  The RO must notify the veteran that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2005).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.

3.  Appropriate action, including the 
issuance of a statement of the case and 
notification of the veteran's appellate 
rights on the issue of entitlement to 
service connection for hypertension is 
necessary.  38 C.F.R. § 19.26 (2005).  The 
veteran and his representative are 
reminded that to vest the Board with 
jurisdiction over the increased rating 
issue, a timely substantive appeal to the 
September 2003 rating decision denying 
this claim must be filed.  38 C.F.R. 
§ 20.202 (2005).  If the veteran perfects 
the appeal as to this issue, this issue 
should be returned to the Board for 
appellate review.

4.  Thereafter, if the issue of 
entitlement to service connection for 
peripheral neuropathy remains denied, a 
supplemental statement of the case should 
be provided to the veteran and his 
representative.  After the veteran and 
his representative have had an adequate 
opportunity to respond, the appeal should 
be returned to the Board for appellate 
review.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


